Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on August 8, 2022 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.

Restriction Rejoinder

Claims 1, 2, 4-7, and 21, directed to Species I, are amended on November 2, 2021 to incorporate the features of Species II, i.e., a production site, a production sensor configured to obtain information about a process parameter associated with the production site, and receiving, from the production sensor, information indicative of a process parameter value associated with the production site (or similar language). In claim 21, a production sensor configured to obtain information about a process parameter associated with the production site is implied by receiving, from the production sensor, information indicative of a process parameter value associated with the production site. Thus, the restricted Species are rejoined, and accordingly, the restriction requirement as set forth in the Office action filed on July 15, 2020 is withdrawn.

Allowable Subject Matter

Claims 1, 2, 4-7, and 21-24 are allowed.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a system and method comprising receiving, from the production sensor, the process parameter associated with oil or gas production at the oil or gas production site; receiving information indicative of a current level of the on-site chemical tank, determining a chemical delivery request, based on the received process parameter and information indicative of the current level of the on-site chemical tank (claims 1, 21) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hayashi (JP 5150236) discloses a tanker truck unloading system for delivering oil liquid to a chemical delivery site (gas station, Background Art). The system receives a delivery request (the tank truck is loaded with the oil type and quantity ordered from the gas station at the tank, Background Art). The chemical delivery vehicle dispenses based on the chemical delivery request (the driver of the tank truck loads oil into each hatch on the basis of a slip on which a reserved delivery destination, oil type, quantity, hatch number to be loaded, and the like are written, Background Art). However, the chemical request (slip) is not based on the received current level of the on-site chemical delivery tank. When the driver arrives at the gas station, the driver confirms the delivery destination, oil type, quantity, and hatch number described in the slip, checks the oil type in the underground tank, and unloads it to the underground tank in the gas station (Background Art). However, the confirmed information is not transmitted to a server.
Lichtash (US 20140316589) discloses a system (Fig. 1) for preventing unauthorized delivery of petroleum products (Abstract; paragraph 0003), based on a delivery order (paragraph 0053, lines 3-6). However, the delivery order is not based on a received process parameter and a received current level of the on-site chemical delivery tank.
Pick et al. (US 20130240080) discloses systems and methods of delivering natural gas and providing mobile furling services (Abstract; Fig. 5). However, Pick et al. is silent about a delivery order, in particular, Pick et al. is silent about a delivery order that is based on a received process parameter and a received current level of the on-site chemical delivery tank.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        August 13, 2022